Citation Nr: 9914029	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-27 124A	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota


THE ISSUES

Entitlement to an evaluation in excess of 40 percent for 
fibromyalgia with associated fatigue.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


REMAND

The veteran served on active duty from April 1982 to April 
1986.

This appeal stems from February and May 1997 rating decisions 
that together denied service connection for fibromyalgia, 
chronic fatigue syndrome and myofascial pain syndrome.  In 
October 1997, however, service connection was granted for 
fibromyalgia with associated fatigue, and this condition was 
considered as having begun along with the veteran's 
previously service-connected temporomandibular joint 
syndrome.  The condition was rated as 40 percent disabling.  
It was noted in the rating decision this condition was what 
the veteran had claimed as including chronic fatigue 
syndrome, myofascial pain syndrome and fibromyalgia with 
depression.

It is unclear from the October 1997 rating decision whether 
or not service connection has been granted for chronic 
fatigue syndrome, myofascial pain syndrome and/or depression.  
Moreover, the veteran raised the question in a November 1997 
statement, as did his representative at the August 1998 
hearing before the Board of Veterans' Appeals (Board), of 
whether separate ratings were appropriate for the various 
claimed disabilities/manifestations instead that the 40 
percent rating for fibromyalgia, et al., which was actually 
awarded.  That is, the issue has been raised as to whether 
separate ratings are appropriate for myofascial pain 
syndrome, chronic fatigue syndrome and possibly for 
depression, and it has been contended that this would not 
violate the prohibition against "pyramiding."  See 
38 C.F.R. § 4.14 (1998).

A REMAND is therefore necessary to address these inextricably 
intertwined issues of what specific disabilities have been 
granted service connection and whether each or any of them 
warrants a separate rating.  The issue of entitlement to a 
total rating is appropriately deferred as well since it is 
intertwined with the disability evaluation issues.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should specifically state 
whether or not service connection has 
been granted for any of the following as 
separate entities or in combination with 
any other disability: a.) chronic fatigue 
syndrome; b.) myofascial pain syndrome; 
c.) depression.  If any such disability 
is considered part and parcel of any 
other disability, the RO should so state.

2.  If service connection has been 
granted for any of the foregoing 
disabilities, the RO should rate each 
such disability, (including, as 
appropriate, any included disabilities as 
the RO specifies).  If the RO cannot 
determine whether certain 
disabilities/manifestations are related 
to the service-connected fibromyalgia, 
additional development, which may include 
a VA examination, should be performed if 
deemed appropriate by the RO.  Any such 
VA examination, if undertaken, should 
address any etiological relationship 
between the entities in question.

3.  The RO should then adjudicate the 
veteran's claims for increased/separate 
ratings, and should readjudicate his 
claim for a total rating for compensation 
purposes based on individual 
unemployability.  It is requested that 
the rating decision be clear as to which 
disability(ies) is/are service connected, 
which disabilities is/are not, and what 
the assigned rating is for each such 
service-connected disability.  In this 
regard, the RO should consider the 
applicability, as may be appropriate, of 
38 C.F.R. § Part 4, Diagnostic Code 6354-
-either directly or on an analogous 
basis, i.e. whether such might be 
utilized analogously for the veteran's 
fibromyalgia.  If the RO determines, in 
any instance, that a separate rating is 
not warranted, then reasons and bases 
addressing such should be provided.  If 
any issue that is on appeal is not 
resolved to the veteran's satisfaction, 
he and his representative should be 
provided with a supplemental statement of 
the case and an appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





